DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0053866 (Aramaki et al.).
Regarding claim 1, Aramaki et al. disclose a material recovery system comprising: a reservoir configured to supply a gas flow containing a gas (fig. 2 & 4, element 33); an ion beam generator disposed on the reservoir and configured to receive the gas flow and to ionize the gas in the gas flow to generate an ion beam (fig. 2 & 4, element 30), the ion beam configured to be directed to an optical component to remove optical material from the optical component (‘Another illustrative embodiment of the repair apparatus for an original plate for nano-imprint lithography will be described. …  removing the pattern error portion with a focused ion beam’ P 208).
It is noted that Aramaki et al. doesn’t disclose the optical component having a fluorine (F)-containing optical material which has been exposed to vacuum ultra-violet (VUV) radiation, deep ultra-violet (DUV) radiation and/or photo-contamination, nor is it specifically disclosed that the material removed is F-containing optical material degraded by exposure to VUV radiation, DUV radiation, and/or photo-contamination.  However, the system disclosed is designed to etch away material, and it would work on such a component and material.  However, the system disclosed is designed to etch away material through mechanical sputtering, and it would work on such a component and material.  Furthermore, as per MPEP 2115, the material or article worked upon does not limit apparatus claims.
Regarding claim 4, Aramkai et al. discloses the material recovery system of claim 1, wherein the gas in the reservoir is an inert gas (‘may be a rare gas such as helium, neon, argon, krypton, or xenon’ P 102).
Regarding claim 7, Aramkai et al. discloses the material recovery system of claim 9, further comprising an optical lens disposed between the optical component and the ion beam generator to control a current density of the ion beam (fig. 4, element 112).
Regarding claim 9, Aramaki et al. disclose a material recovery system comprising: a reservoir configured to supply a gas flow containing a gas (fig. 2 & 4, element 33); an ion beam generator disposed on the reservoir and configured to receive the gas flow and to ionize the gas in the gas flow to generate an ion beam (fig. 2 & 4, element 30), the ion beam configured to be directed to an optical component to remove optical material from the optical component (‘Another illustrative embodiment of the repair apparatus for an original plate for nano-imprint lithography will be described. …  removing the pattern error portion with a focused ion beam’ P 208); an extractor disposed between the ion beam generator and the optical component and configured to extract ions from the ion beam generator upon a voltage is applied thereto (fig. 2 & 4, element 32); a multipole lens disposed between the extractor and the optical component and configured to focus, shape and raster the ion beam (fig. 4, element 111, wherein ‘and an ion beam optical system which forms a focused ion beam by focusing ions generated in the gas field ion source and scans and sweeps a mask 14, which is a sample.’ P 82); and an aperture disposed between the multipole lens and the optical component (fig. 4, elements 114 and 115).
It is noted that Aramkai et al. doesn’t disclose the optical material being a degraded area, with degradation being due to exposure to VUV radiation, DUV radiation, and/or photo-contamination.  However, the system disclosed is designed to etch away material through mechanical sputtering, and it would work on such a component and material.  Furthermore, as per MPEP 2115, the material or article worked upon does not limit apparatus claims.
Regarding claim 11, Aramkai et al. discloses the material recovery system of claim 9, wherein the gas in the reservoir is an inert gas (‘may be a rare gas such as helium, neon, argon, krypton, or xenon’ P 102).
Regarding claim 15, Aramkai et al. discloses the material recovery system of claim 9, further comprising an optical lens disposed between the optical component and the ion beam generator to control a current density of the ion beam (fig. 4, element 112).
Claim Rejections - 35 USC § 102/103
Claim(s) 2, 8, 10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0053866 (Aramaki et al.).
Regarding claims 2 and 10, Aramaki et al. disclose milling a substrate with an ion beam, which is a mechanical form of sputtering capable of removing materials such as magnesium fluoride (MgF2), lanthanum fluoride (LaF2), aluminum fluoride (AlF3), barium fluoride (BaF2), lithium fluoride (LiF), and a combination thereof.  Furthermore, as per MPEP 2115, material or article worked upon does not limit apparatus claims.
Regarding claims 8 and 18, Aramaki et al. disclose the claimed invention except for a sacrificial layer formed on the optical component and removable using the ion beam.  However, the system disclosed is designed to etch away material through mechanical sputtering, and it would work on such a component and material.  Furthermore, as per MPEP 2115, the material or article worked upon does not limit apparatus claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al. as applied to claim 9 above, and further in view of US 2017/0025241 (Li et al.).
Regarding claim 13, Aramaki et al. discloses the claimed invention except it is silent as to whether the multipole lens is an octupole.  Li et al. discloses a particle beam apparatus with octupole lens (‘an octupole or 8-pole lens.’ P 71).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Aramaki et al.  to use the octupole lens of Li et al. because the eight poles allow for focusing, correction, and deflection in multiple directions in a single lens, as disclosed Li et al. (‘n the 8-pole lens, the inner surfaces of eight electrodes form a circular shape in a radial cross-section, and therefore a round-lens field, a dipole field in any direction and a quadrupole field in any direction can be generated by appropriately setting the potentials of the eight electrodes.’ P 71).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al. as applied to claim 9 above, and further in view of US 2021/0183615 (Kamoshida et al.).
Regarding claim 14, Aramaki et al. discloses the claimed invention except for an XYZ stage removably coupled to the reservoir and spaced apart from the ion beam generator, the XYZ stage being configured to alter a direction of the ion beam based on a location of the portion of the component being targeted.  However, Kamoshida et al. disclose a material recovery system with such a stage (multiple figures, element 5).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Aramaki et al. to include the stage of Kamoshida et al. so that the ion beam position and working distance can be adjusted, as disclosed in Kamoshida et al. (‘As a result, a position of the ion beam center B.sub.0 of the ion source 1, specifically, a position on an XY plane (plane including the X direction and the Y direction) and an operating distance (position in the Z direction, specifically, a distance from an ion beam emission position of the ion source 1 to the sample stage 2) can be adjusted.’ P 23).
Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0183615 (Kamoshida et al.).
Regarding claim 1, Kamoshida et al. disclose a material recovery system for a component, the material recovery system comprising: a reservoir containing a gas and configured to supply a gas flow containing the gas (fig. 6, element 17); and an ion beam generator disposed in communication with the reservoir and configured to receive the gas flow and to ionize the gas in the gas flow to generate an ion beam, the ion beam configured to be directed to the component to remove at least a portion of the component (multiple figures, element 1).
Kamoshida does not disclose the exact structural relationship between the reservoir and the generator, so it is unknown of the generator is ‘disposed on’ the reservoir or if the gas is piped in from a different location.  However, it would have been obvious to a person having ordinary skill in the art to dispose the generator directly on the reservoir to reduce the need for piping the gas to the gas introduction hole.
It is noted that Kamoshida et al. doesn’t disclose the component being an optical component having a fluorine (F)-containing optical material which has been exposed to vacuum ultra-violet (VUV) radiation, deep ultra-violet (DUV) radiation and/or photo-contamination, nor is it specifically disclosed that the material removed is F-containing optical material degraded by exposure to VUV radiation, DUV radiation, and/or photo-contamination.  However, the system disclosed is designed to etch away material through mechanical sputtering, and it would work on such a component and material.  Furthermore, as per MPEP 2115, the material or article worked upon does not limit apparatus claims. 
Regarding claim 2, Kamoshida et al. discloses milling a substrate with an ion beam (‘An ion milling device is a device for polishing a surface of a sample or a cross section thereof by irradiating the sample (for example, metal, semiconductor, glass, and ceramic) with an unfocused ion beam and flicking an atom on the surface of the sample without stress by a sputtering phenomenon.’ P 4), which is a mechanical form of etching capable of removing materials such as magnesium fluoride (MgF2), lanthanum fluoride (LaF2), aluminum fluoride (AlF3), barium fluoride (BaF2), lithium fluoride (LiF), and a combination thereof.  Furthermore, as per MPEP 2115, material or article worked upon does not limit apparatus claims. 
Regarding claim 3, Kamoshida et al. discloses the material recovery system of claim 1, wherein the ion beam has a diameter of 10 µm to 100 mm (‘Therefore, it is desirable that the diameter of the ion beam measuring member 7 is smaller than a half value width of the ion beam during the processing. For example, a linear material of graphite carbon having a diameter of 0.2 mm or more and 0.5 mm or less can be used.’ P 31).
Regarding claim 4, Kamoshida et al. discloses the material recovery system of claim 1, wherein the gas in the reservoir is an inert gas (‘On the other hand, the ion source 1 includes a gas introduction hole 14 for introducing an inert gas from the outside, and for example, argon gas is introduced as the inert gas.’ P 27).
Regarding claim 6, Kamoshida et al. discloses the material recovery system of claim 1, further comprising an XYZ stage removably coupled to the reservoir and spaced apart from the ion beam generator, the XYZ stage being configured to alter a direction of the ion beam based on a location of the portion of the component being targeted (multiple figures, element 5).
Again, it is noted that Kamoshida et al. does not disclose that the component is F-containing optical material degraded by exposure to VUV radiation, DUV radiation, and/or photo-contamination. However, the system disclosed is designed to etch away material through mechanical sputtering, and it would work on such a component and material.  Furthermore, as per MPEP 2115, the material or article worked upon does not limit apparatus claims.
Regarding claim 8, Kamoshida et al. discloses the claimed invention except for a sacrificial layer formed on the optical component and removable using the ion beam. However, the system disclosed is designed to etch away material through mechanical sputtering, and it would work on such a component and material.  Furthermore, as per MPEP 2115, the material or article worked upon does not limit apparatus claims.
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the system of claims 1 or 9, wherein the gas in the reservoir contains fluorine.  Ion beam generators that use fluorine gas are known in the art, but are used either for ion implantation or for reactive ion etching of silicon based layers.  There is no obvious reason to combine those arts with either Aramaki et al. or Kamoshida, which are directed to ion milling through sputtering.  Furthermore, the use of fluorine gas provides a unique advantage in this case because it can replace lost fluoride atoms in the optical material.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a method to recover a fluorine (F)-containing optical material of an optical component which is degraded by exposure to vacuum ultra-violet (VUV) radiation, deep ultra-violet (DUV) radiation and/or photo-contamination, the method comprising: applying a voltage to an ion beam generator to generate an ion beam; and directing the ion beam to the optical component to remove the F-containing optical material which is degraded by exposure to VUV radiation, deep ultra-violet (DUV) radiation and/or photo-contamination.
The closest prior arts of record are US 2006/0046099 (Maier et al.) and US 2009/0035596 (Cangemi et al.).
Maier et al. discloses a method of generating an ion beam and directing it to an optical component to remove F-containing optical material (‘The quasi-Bielby layer was first removed using an etching method such as deionized water etch in the case of CaF2 or ion milling in the case of BaF2 and MgF2.’ P 38). But is not directed to removing degraded material and it would not have been obvious to modify it do so since the removal step is an intermediate manufacturing step.
Cangemi et al. disclose a method to recover a fluorine (F)-containing optical material of an optical component which is degraded by exposure to vacuum ultra-violet (VUV) radiation, deep ultra-violet (DUV) radiation and/or photo-contamination, the method comprising: generating ions, and directing them to the optical component to remove the F-containing optical material which is degraded by exposure to VUV radiation, deep ultra-violet (DUV) radiation and/or photo-contamination (fig. 1, step 3).  However, Cangemi et al. uses low energy plasma to perform the removal, which operates under a different principle and requires different equipment than ion beams.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881